Citation Nr: 0529925	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-00 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to service connection for herpes simplex 
virus.

3. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active military service in the 
Marine Corps from December 1971 to January 1974.  He served 
in Vietnam from July 8, 1972, to August 25, 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for PTSD, for herpes 
simplex virus, and for hepatitis C.  

In February 2004, the Board remanded the case for additional 
development.  The appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran and his attorney of any further action 
required.

In September 2003, the veteran testified at a hearing before 
a Veterans Law Judge who is no longer with the Board.  In 
March 2004, the Board offered him another hearing; however, 
he has not indicated a desire for such hearing.


REMAND

In a February 2004 REMAND, the Board requested that the AMC 
attempt to verify claimed PTSD stressors through Marine Corps 
channels.  The Board requested that the RO forward pertinent 
service records to assist the Marine Corps in their research 
of a claimed rocket and mortar attack on the night of July 
14-15, 1972, at Da Nang Air Base.

The National Personnel Records Center (NPRC) had supplied the 
veteran's official personnel file (OPF), which reflects that 
while in Vietnam, the veteran was a rifleman assigned to 
Company C, BLT 1/4, 3rd Marine Division (Reinforced) from 
July 8, 1972.  These records indicate that he landed at Da 
Nang on July 14 and was flown to the USS Okinawa on July 15, 
1972.  His official record of combat history and expeditions 
includes participation in ready operations with CTG 79.1 in 
contiguous waters of RVN (Republic of Vietnam) from July 8, 
1972, to August 25, 1972.  He received the Vietnam Service 
Medal (VSM) with one device.   

In an October 2004 letter to the Marine Corps, the RO 
supplied inaccurate information, noting only that the veteran 
had served with the 2nd Marine Division, rather than Company 
C, BLT 1/4, 3rd Marine Division (Reinforced).  The RO 
supplied vague dates, reporting that the veteran was flown to 
"Da Nag Air Base in 1971 or 1972", rather than to Da Nang 
on July 14, 1972.

In a reply letter, the Marine Corp requested more specific 
information, such as a date span of seven days or less.  
Inexplicably, the RO did not respond. 

The duty to assist the veteran in this case includes 
attempting to obtain any pertinent record that might verify a 
claimed stressor, or in the alternative, show that the 
veteran participated in combat.  

The veteran also reported having served aboard the USS 
Okinawa from July 15, 1972 to August 25, 1972, and he 
reported a stressful event or events while aboard ship.  His 
OPF reflects that the USS Okinawa participated in "ready 
operations with CTG 79.1."  Thus, the RO should attempt to 
obtain any available deck log for that time frame.  In 
Falk v. West, 12 Vet. App. 402, 406 (1999), the United States 
Court of Appeals for Veterans Claims (Court) stressed that if 
the mine sweeping boat on which the veteran served had 
engaged in combat, then the veteran had engaged in combat.  
Thus, if the USS Okinawa was in combat while he was aboard, 
his account of a stressful incident during that time might 
not require any corroboration.  

With respect to the claim of entitlement to service 
connection for herpes simplex virus, a February 1999 VA 
outpatient treatment report reflects possible herpes.  It is 
unclear whether the veteran actually has herpes at this time, 
and, if so, whether it is related to any infectious process 
shown in his service medical records (SMRs).  Therefore, the 
veteran should be examined by an appropriate specialist to 
determine whether he has a herpes simplex virus, and, if so, 
whether it is related to any event during active service.  

With respect to the claim of entitlement to service 
connection for hepatitis C, the veteran has reported exposure 
to risk factors during active service, including intravenous 
drug use.  VA outpatient treatment reports and private 
medical reports note a diagnosis of hepatitis C.  Thus, the 
veteran should be examined by an appropriate specialist to 
determine the etiology of this disease.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC for the following action:

1.  The AMC should again contact the 
Office of the Commandant of the Marine 
Corps and attempt to verify a rocket or 
mortar attack at Da Nang on July 14 or 
15, 1972.  The RO should forward a copy 
of the veteran's OPF along with the 
request.  The RO should request deck logs 
for the USS Okinawa from July 15 to 
August 25, 1972, from the appropriate 
Navy source.

2.  The AMC should request any available 
clinical records not already associated 
with the claims file.  The relevant time 
period appears to be from December 15, 
2004, and the locations of treatment 
appear to be VA's outpatient clinics at 
Pensacola (North or South) and Daytona 
Beach.  

3.  After clinical records have been 
obtained to the extent possible, the AMC 
should make arrangements for appropriate 
VA examination(s).  The claims file 
should be made available to the 
examiner(s) for review.  The examiner(s) 
is/are asked to review the claims file 
with particular attention to the SMRs and 
answer the following:

I.  Does the veteran currently have 
herpes simplex virus?

II.  If the answer above is "yes" 
is it at least as likely as not (50 
percent or greater probability) that 
herpes simplex virus had its onset 
in service or is related to any 
infectious process shown in the 
SMRs?  

III.  Is it at least as likely as 
not (50 percent or greater 
probability) that hepatitis C began 
during active military service?  

IV.  The examiner(s) should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the examiner 
should state the reason.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claims for service connection.  If the 
benefits sought remain denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case (SSOC) and given opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

